Citation Nr: 0413181	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus with calluses and blisters of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

In an April 2002 substantive appeal (Form 9) the veteran 
indicated that he wanted a hearing before a Veterans Law 
Judge at the RO.  In a November 2003 correspondence, the 
veteran indicated that he preferred a hearing before a RO 
decision review officer.  The veteran testified before a RO 
decision review officer in January 2004.  In correspondence 
received from the veteran in February 2004, the veteran once 
again indicated that he wanted a hearing before a Veterans 
Law Judge at the RO.  A hearing was scheduled for March 22, 
2004.  In a report of contact by the RO dated in February 
2004, it was noted that the veteran would not be able to 
attend the hearing.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking to reopen a claim of entitlement to 
service connection for pes planus with calluses and blisters 
of the feet.  The Board finds that further development of the 
evidence is necessary.

The Board notes that the original claims folder is missing.  
While it appears that the RO has attempted to rebuild the 
original claims folder, no documentation is of record showing 
the extent of those efforts.  The current rebuilt claims 
folder is absent several documents pertinent to the appeal.  
A request to reopen his claim was received by the RO in June 
1998.  The RO sent a letter to the veteran in October 1998 in 
which it was stated that service connection had been 
previously denied for pes planus and that the veteran needed 
to submit new and material evidence in order to reopen the 
claim.  The RO did not indicate the date of the initial 
denial or the nature and content of the documents relied upon 
by the RO in its initial denial.  Thereafter, the RO found in 
a December 1998 rating decision that new and material 
evidence had not been submitted to reopen the claim.  While 
the veteran filed a notice of disagreement with this 
decision, he did not timely file a substantive appeal after a 
statement of the case was issued to him.  

Records pertinent to the veteran's claim do not include a 
copy of the rating decision initially denying the claim for 
service connection for pes planus, notice of the denial, and 
any associated statements of the case or supplemental 
statements of the case.  Although this rating of unknown date 
reportedly became final and appeal of the December 1998 
rating was not timely perfected, without the above 
information, it is not clear how the RO can adequately 
determine whether any evidence received in connection with 
the current claim is new and material.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
his representative; inform them of the 
missing claims folder/other medical 
records; and specifically request their 
assistance in obtaining any relevant 
medical records/other documents 
pertaining to the claim that the veteran 
and/or his representative may have in 
their possession or are aware of, to 
specifically include copies of service 
medical records, the original rating 
decision and the notice letter to the 
veteran.  The veteran's assistance in 
obtaining such records should be 
requested to the extent indicated, and he 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any such 
records should be obtained and associated 
with the existing claims folder.  

The veteran should be specifically 
advised that he may submit or identify 
any evidence which is not already of 
record which he believes might be 
relevant to assist him in establishing 
his claim, to include medical opinions, 
medical records, lay statements, or, as 
he has indicated he can document, 
evidence that his feet were "fine" 
prior to service.  He should be advised 
to provide any evidence in his possession 
that pertains to the claim.  

The RO should undertake any additional 
development of the claim which is 
warranted.

2.  The RO should review any additional 
evidence and readjudicate the issue on 
appeal.  If the original final rating 
cannot be identified by date and content, 
or notice thereof to the veteran cannot 
be documented, the RO should specifically 
discuss how it has been determined that a 
prior rating decision is final and how it 
has been determined that the additional 
evidence is not new and material.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


